DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2021 has been entered.
Response to Arguments
Applicant's arguments filed 11 February 2021 have been fully considered but they are persuasive only in part.
First, regarding the numerous planned trajectories now recited in the claims, applicant asserts at page 9 of the Remarks filed 11 February 2021:
“Moreover, Applicant submits that at least FIG. 1 and the description of that figure provide clear antecedent basis for the “first planned trajectories” and the “second planned trajectories,” as well as individual of those trajectories. For instance, FIG. 1 shows decision trajectories and drive trajectories, which are examples of first decision trajectories and second decision trajectories, respectively. Moreover, first and second of the decision trajectories are shown (and labelled as 124a and 124b) and first through fourth of the drive trajectories are shown (and labelled as 126a-126d).”

This characterization is unclear and adds new confusion to the record that is already replete with trajectory nomenclatures in the specification that diverge from trajectory nomenclatures in the claims, contrary to rule (37 CFR 1.75(d)(1)).  Moreover, even depictions in FIG. 1 provides no such “clear antecedent basis”, with the drawing not mentioning either alleged phrase asserted by applicant.
The examiner has reread and re-searched the specification and finds no antecedent basis for any “planned trajectories” in the disclosure1, let alone any clear reference that would distinguish e.g., a first or second “planned trajectory” (singular) from first or second “planned trajectories” (plural) or any reference to a “[numeric] trajectory” (singular) that is somehow considered to be part “of a plurality” of some other “[numeric] trajectories” (plural).  The description refers (for example only, in paragraphs [0018], [0019], [0020], [0026], [0035], [0036], [0042], [0054], [0082], [0084], etc.) to “first, decision trajectories 124”, “second, drive trajectories 126”, “first, decision trajectories 124a, 124b”, “second, drive trajectories 126a, 126b, 126c, 126d”, “first drive trajectory 126a”, “second drive trajectory 126b”, “third drive trajectory 126c”, “fourth drive trajectory 126d”, “first decision trajectory 124a”, “second decision trajectory 124b”, “second planning trajectory 124b”, “second decision trajectory 126b”, “first drive trajectory 124a”, ‘second drive trajectory 124b”, “third drive trajectory 124c”, “first planning trajectory 124a”, “first decision trajectory 224a”, “first drive trajectory 226a”, “second drive trajectory 226b”, “second decision trajectory 224b”, “third drive trajectory 226c”, “fourth drive trajectory 226d”, “first trajectories, e.g., decision trajectories 124”, “a second trajectory, e.g., a drive trajectory 126”, “a first trajectory . . . a decision trajectory unreasonable to expect the public to parse through these diverse (and often inconsistent) trajectory descriptions, in the specification, in order to possibly divine, if they can, what applicant may have possibly intended by all the various “first/second/third/fourth” planned “trajectory/trajectories” recitations in the claims when these claim phrase recitations (i.e., various concatenations of “first/second/third/fourth” followed by “planned” followed by “trajectory/trajectories”, with the slashes indicating alternatives) have no clear antecedent basis in the specification, as required by rule and as required in the MPEP, and their correspondence and/or corresponding meanings cannot be reasonably ascertained therefrom.  Accordingly, the objection to the specification is maintained.
Applicant should clarify, on the record, what each claimed planned trajectory/ies corresponds to in the specification, preferably by placing antecedent basis for each of these claim terms in the specification, including:
i) the “first planned trajectories” of claim 1, 
ii) the “second planned trajectories” of claim 1, 
iii) the “first previously-determined planned trajectory” of claim 1, 
iv) the “first planned trajectory” of the first planned trajectories of claim 1,
v) the “second previously-determined planned trajectory” of claim 1,
vi) the “second planned trajectory” of the second planned trajectories of claim 1, 
vii) the “first planned trajectory” of the plurality of first planned trajectories a) of claim 8 and b) of claim 16[2], 
viii) the “first planned trajectories” a) of claim 8 and b) of claim 16, 
ix) the “second planned trajectory” of the first planned trajectories3 a) of claim 8 and b) of claim 16, 
x) the “third planned trajectory” of the second planned trajectories a) of claim 8 and b) of claim 16, 
xi) the “second planned trajectories” a) of claim 8 and b) of claim 16, and
xii) the “fourth planned trajectory” of the second planned trajectories a) of claim 8 and b) of claim 16.
Second, applicant’s amendments to the claims cause the examiner to no longer interpret claim limitations under 35 U.S.C. 112(f).
Third, regarding the rejection under 35 U.S.C. 112(b) applicant asserts:
“With specific regard to the Office Action’s rejections of the independent claims, Applicant submits that the language used in those claims is supported in the specification. For instance, the term “previously-determined decision trajectory” is supported at least at paras. [0010], [0023], [0024], [0031], [0035], [0036], and others. As discussed in para. [0036], “the drive planning system determines a third initialization state [] as a projection of a current [] state of the vehicle 102 onto the previously determined drive trajectory, e.g., the second drive trajectory 124b.” Applicant submits that at least these same passages also support the first through fourth decision trajectories of claims 8 and 16. As noted, in the section of the specification just quoted, the previously-determined drive trajectory may also be the second drive trajectory. Moreover, as it pertains to claims 8 and 16, for example and without limitation, the claimed “first planned trajectories” may be the “decision trajectories” shown in FIG. 1, the claimed “second planned trajectories” may be the “drive trajectories” shown in FIG. 1, the claimed “first decision trajectory” and “second decision trajectory” may be the first decision trajectory 124a and second decision trajectory 124b, respectively, and the claimed “third decision trajectory” and “fourth decision trajectory” may be the third drive trajectory 126c and the fourth drive trajectory 126d, respectively.

However, applicant does not claim any “previously-determined decision trajectory”, applicant does not claim any “first through fourth decision trajectories”, and applicant does not even claim any single “first [or second or third or fourth] decision trajectory”, so the examiner believes this argument is tangential to the issues at hand.  Moreover, “124b” in the specification is not a “second drive trajectory” as argued by applicant, but is apparently rather the second decision trajectory as disclosed.  Still further, to indicate that “decision trajector[ies]” may be “drive trajectories”, on the record, may add further confusion to the record, since the specification apparently (?) does not intimate that decision trajectories may be drive trajectories, and may perhaps indicate the opposite (see e.g., filed paragraph [0024][4]).
The examiner notes that applicant claims a plethora of numeric “planned trajectories”, both in the singular and the plural form, with the specification neither defining nor clarifying what any of these (numeric) “planned” trajectories might (or might not) comprise, and actually not even referring to any “planned trajector[y]” at all.  The examiner believes this is improper, and believes this use imprecise use of terms in the claims5 , which are not used in the specification, together with the prosecution history, renders the present claims to be both not reasonably certain in scope, and also insolubly ambiguous.
Fourth, regarding the rejections under 35 U.S.C. 103, applicant argues first with respect to claim 1:
“Specifically, the combination of Dornieden and Kuroda does not teach or suggest at least “implement[ing] a first planning system to generate first planned trajectories for the vehicle; [and] implement[ing] a second planning system to generate second planned trajectories for the vehicle, the second planned trajectories being based on the first planned trajectories and additional information,” as now recited in claim 1. Both references are silent with regard to “second planned trajectories [] based on the first planned trajectories and additional information.” In Dornieden, the updated maneuver lines are alternative maneuvers for reaching the destination, not “second planned trajectories [] based on the first planned trajectories and additional information.”

However, while neither Dornieden et al. (‘992), Kuroda et al. (‘347), nor even applicant’s specification expressly refers to (by all of these words) “second planned trajectories” that are based on “first planned trajectories” and “additional information”, Dornieden et al. (‘992) clearly reveals these limitations, wherein the first planned trajectories are shown (for example, at 220-5 and e.g., at 220-4, etc.) in FIG. 4, and the second planned trajectories (e.g., shown for example at 220-5’ in FIGS. 5 and 6) are based on the first planned trajectories (e.g., based on 220-5 in FIGS. 5 and 6) and additional information (e.g., the speed difference exceeding the threshold 260 in FIGS. 5 and 6).  Accordingly, applicant’s arguments are not persuasive in this respect.
Applicant’s separate arguments with respect to the patentability of claims 8 and 16 parallel those made with respect to claim 1, and are not found persuasive by the examiner for the same reasons given with respect to claim 1, above.  Additionally, claim 8 does not even require the “additional information” argued by applicant.
Lastly, regarding applicant’s request at page 14 of the Remarks filed 11 February 2021, the examiner was unable to make contact after two attempts, while leaving messages on 31 March and 14 April 2021.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1)6 and MPEP § 608.01(o)7.  Correction of the following is required: i) clear antecedent basis should be provided in the specification for each claimed numerical “planned trajector[y/ies]”, including for example the “first previously-determined planned trajectory” and the “second previously-determined planned trajectory” in claim 1, ii) clear antecedent basis should be provided in the specification for the claimed “first initialization speed” and “second initialization speed” of claim 1 and the claimed “first initialization state” and “second initialization state” of claims 8 and 16 so that it may be determined, by the public (and by the examiner) what speed or velocity and what state corresponds to the claim terms[8], iii) clear antecedent basis for the claim terminology in claims 8 and 16 should be provided in the description, namely, the “first planned trajectory of [] first planned trajectories”, the “second planned trajectory of [] first planned trajectories”, the “third planned trajectory of [] second planned trajectories”, and the “fourth planned trajectory of [] second planned trajectories”, so that the intended trajectories can be readily ascertained by one of ordinary skill in the art when reading the specification, with reasonable certainty, and iv) clear antecedent basis should be provided in the specification for the “plurality of current states”, “first current state”, and “second current state” of claim 18.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 to 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, it was not previously described that the “first planned trajectories are [e.g., somehow] received at a first frequency and the second planned trajectories are received at a second frequency”, it being previously described that the respective trajectories are determined or calculated at the respective frequencies.  Accordingly, the examiner believes the specification as filed does not evidence, to the public, possession of the now claimed invention.
Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In view of the recent prosecution history9 (see page 9, lines 10 to 19 and page 10, lines 7 to 21 of the Remarks, filed 11 February 2021; see also the “Response to Arguments” section above), in view of the fact that the specification apparently refers to no “planned trajectory” or “planned trajectories”[10] and therefore the claimed planned trajectory/ies could possibly indefinitely refer back to (for example only) e.g., decision trajectories alone, drive trajectories alone, “elapsed portions” of decision trajectories alone (perhaps as having already been “planned”), “elapsed portions” of drive trajectories alone (perhaps as having already been “planned”), decision trajectories and drive trajectories, decision trajectories and “elapsed portions” thereof, drive trajectories and “elapsed portions” thereof, decision trajectories and drive trajectories and elapsed portions thereof, etc., and in view of the fact that claim 1 uses the numeric term “second planned trajectory” to be a trajectory “of the second planned trajectories” while claims 8 and 16 use the numeric term “second planned trajectory” to be a trajectory “of the first planned trajectories”, meaning that the term is being used to refer to two different things in two different claims even while the term “second planned trajectory” is not even used in the specification, all recitations in the claims of each “planned trajectory” and/or each of the “planned trajectories” are considered to be indefinite by the examiner, in that the examiner cannot determine (with reasonable certainty) what these claimed “planned” trajectory/ies, with their numeric indicators, are referring to in order to establish the metes and bounds of the claims.  In this respect, see the objection to the Specification, above (and also paragraphs 6 to 18 above).
In claim 1, line 14, “a first vehicle state” is indefinite from the teachings of the specification in that the specification apparently clearly refers to no such state including a first vehicle speed outside the claim language.
In claim 1, lines 17 and 18, “a first previously-determined planned trajectory of the first planned trajectories” is indefinite and not reasonably certain in that it is unclear what “previously-determined” is referring to (e.g., previously relative to what, and determined by what particularly, and when, in the claim?).
In claim 1, line 18, “first initialization speed” is unclear from the teachings of the specification, in that this claimed first initialization speed cannot apparently correspond to the two separate disclosed first initialization velocity or states 208 or 210, with no “initialization speed” being disclosed outside the claim language, and it being unclear therefore which speed in the specification the claim term might possibly referring to (e.g., the examiner believes it actually may be intended to refer to the second initialization velocity 212 in the specification, from the claim context).
In claim 1, line 22, “a second vehicle state” is indefinite from the teachings of the specification in that the specification apparently clearly refers to no such state including a second vehicle speed outside the claim language.
In claim 1, lines 25 and 26, “a second previously-determined planned trajectory of the second planned trajectories” is indefinite in that it is unclear what “previously-determined” is referring to (e.g., previously relative to what, and determined by what particularly, and when, in the claim?)
In claim 1, line 26, “a second initialization speed different from the first initialization speed” is indefinite from the teachings of the specification, in that no “second initialization speed” is clearly defined in the specification that would fit into the claim structure.  (The specification refers to a second drive initialization velocity or state at 212 (or apparently at 214), but this second drive initialization velocity or state 212 is not used to determine e.g., a second planned trajectory of second planned trajectories, such as the second drive trajectory 126b which is determined using the third drive initialization velocity or state 216.  The specification also refers to points 232 and 234 in FIG. 2 as representing a “second drive initialization velocity”, while point 234 is referred to also as the “second decision initialization velocity” or a “second initialization velocity”, but this does not clarify what the claimed “second initialization speed” is referring to with the required reasonable certainty.)
Throughout the claims (e.g., as introduced at claim 2, lines 3 and 5, claim 4, lines 2 and 3, claim 9, lines 2 and 3, claim 11, line 3, claim 16, lines 7 and 17, and claim 18, line 4), the determination/reception of trajectories/states “at a [first, second, or third] frequency” is indefinite in that it is unclear by what means or instrumentality and under what (e.g., unrecited) conditions the trajectories/states are “determined” or received in each of the claims e.g., in the vehicle or in the method or in the medium, how the determinations (or receptions) of frequencies are particularly defined (e.g., how is the so-called “iterative[]” determination defined e.g., in the claimed vehicle, method, or medium, and is the third frequency e.g. the frequency at which the first and second vehicle states are each determined, or the frequency at which alternate ones of the first or second vehicle states are determined, or something else entirely?), whether the determinations and/or receptions at respective frequencies are even required by the claim language11, and what would cause the (e.g., inactive) non-transitory computer-readable medium, as claimed, or a vehicle/apparatus if it were not also being indefinitely used (MPEP 2173.05(p), II.), to apparently determine (if it does?) trajectories/states at any given frequencies?
In claim 2, lines 1 to 5, “the [] planned trajectories are iteratively determined [] at a [] frequency” (two occurrences) is indefinite in that i) it is unclear what in the vehicle claim is performing or performs (or possibly has performed) the claimed iterative determination, and how these “iterative[] determin[ations]” might relate, if they do, to the “generat[ion]” of claimed first and second planned trajectories in claim 1, and ii) it is unclear whether applicant is claiming both an apparatus and its method of use (a vehicle in which the planned trajectories are determined iteratively, e.g., over and over again), which would be indefinite per MPEP 2173.05(p), II., since it would not be clear when infringement would occur, e.g., initially when the vehicle was made or sold with the memory storing instructions that when executed by the processor would cause the planned trajectories to be generated (e.g., once), or subsequently during use when the planned trajectories would have been actually iteratively determined (e.g., over and over again) at different frequencies.
In claim 3, lines 3 and 6, “a most-recently determined [one of the planned trajectories]” (two occurrences) in indefinite in the vehicle claim, because it is unclear (and unstated) temporally how and by what the recited ones of the planned trajectories are somehow “determined” recently in the vehicle (e.g., is this some part of the “generat[ions]” in claim 1, maybe even the same thing by another word?), and whether multiple trajectory determinations (i.e., in order to make it possible to have “a most-recently determined” trajectory), as method steps, need to be carried out in the vehicle claim in order to read on the “most recently determined” limitation.  (See MPEP 2173.05(p), II.)
In claim 8, line 2, “receiving a first planned trajectory of a plurality of first planned trajectories” is indefinite and unclear because i) it is not clear whether the limitation requires receiving only one or receiving a plurality of first planned trajectories, and ii) it is unclear how or in what (and/or when, e.g., for claim 9) the first planned trajectory/ies may have been “planned”, e.g., since the claim does not require any planning of any trajectories to occur.
In claim 8, lines 4ff, and in claim 16, lines 5ff, “a first initialization state for the vehicle [subsequently used to determine a second planned trajectory]” is indefinite from the teachings of the specification, in that no “first initialization state” is clearly defined in the specification that would fit into the claim structure.  (The specification refers to a first [drive or decision] initialization velocity or state at 208, and a first [drive] initialization velocity at 210, but these first initialization velocities or states 208, 210 are not used to determine a second planned trajectory, and so these specification references do not clarify what the claimed “first initialization state” is referring to with the required reasonable certainty.)
In claim 8, lines 6 and 7, and in claim 16, lines 8 and 9, “a second planned trajectory of the first planned trajectories” is contradictory and confusing, with the phrase having no apparent basis in the specification as required by the MPEP (see e.g., MPEP 608.01(o)).  This is especially true since this (so-called) “second planned trajectory” (singular) is apparently not part of “second planned trajectories” (plural), but is rather part of the “first planned trajectories” in the claim.  This is also different from how “second planned trajectory” is (now) used in claim 1, where it is said to be “of the second planned trajectories”, adding further to the confusion.
In claim 8, line 8, “receiving a third planned trajectory of a plurality of second planned trajectories” is indefinite and unclear because i) it is not clear whether the limitation requires receiving only one or receiving a plurality of third planned trajectories, and ii) it is unclear how or in what (and/or when, e.g., for claim 9) the third planned trajectory/ies may have been “planned”, e.g., since the claim does not require any planning of trajectories to occur, and it is unclear what the “third planned trajectory” is represented by in the specification.
In claim 8, line 8, “a third planned trajectory of a plurality of second planned trajectories” is contradictory and confusing, without any apparent basis in the specification.  Here, the examiner notes that applicant’s claim language is both inconsistent and confusing, with apparently the same trajectories being described in different ways by different ones of the pending independent claims (e.g., claim 1 describes the trajectories without resorting to contradictions like “a second planned trajectory of the first planned trajectories” or “a third planned trajectory of a plurality of second trajectories”).  This confusing language is believed by the examiner to be unnecessary, and could apparently be avoided if applicant followed the language of the specification in claims 8 and 16, so that the specification would/could then indeed be “the dictionary for the claims” (MPEP 08.01(g)), and then the meaning of the claims would be ascertainable by reference to the description, as required by rule (see e.g., 37 CFR 1.75(d)(1)).
In claim 8, lines 11ff, and in claim 16, lines 13ff, “a second initialization state for the vehicle . . . differing from the first initialization state” is indefinite from the teachings of the specification, in that no “second initialization state” is clearly defined in the specification that would fit into the claim structure.  (The specification refers to a second drive initialization velocity or state at 212 (or apparently at 214), but this second drive initialization velocity or state 212 is not used to determine e.g., a second planned trajectory of second planned trajectories, such as the second drive trajectory 126b which is determined using the third drive initialization velocity or state 216.  The specification also refers to points 232 and 234 in FIG. 2 as representing a “second drive initialization velocity”, while point 234 is referred to also as the “second decision initialization velocity” or a “second initialization velocity”, but this does not clarify what the claimed “second initialization state” is referring to with the required reasonable certainty.)
In claim 8, lines 13 and 14, and in claim 16, line 20, “a fourth planned trajectory of the second planned trajectories” is contradictory and confusing, without any apparent basis in the specification, and it is unclear what the “fourth planned trajectory” is represented by in the specification.   Here, the examiner notes that applicant’s claim language is both inconsistent and confusing, with apparently the same trajectories being described in different ways by different ones of the pending independent claims (e.g., claim 1 describes the trajectories without resorting to contradictions like “a second planned trajectory of the first planned trajectories” or “a third planned trajectory of a plurality of second trajectories”).  This confusing language is believed by the examiner to be unnecessary, and could apparently be avoided if applicant followed the language of the specification in claims 8 and 16, so that the specification would/could then indeed be “the dictionary for the claims” (MPEP 08.01(g)), and then the meaning of the claims would be ascertainable by reference to the description, as required by rule (see e.g., 37 CFR 1.75(d)(1)).
In claim 9, lines 2 and 3, it is unclear what it means that the trajectories “are received at” frequencies (two occurrences), since no reception of multiple claimed trajectories can be positively inferred from the method steps of claim 8 (e.g., perhaps a single first and third trajectory is received, and the other first and second trajectories are perhaps merely stated to pre-exist as somehow being already “planned trajectories” in claim 8, without apparently requiring any reception of those trajectories at all that might perhaps happen at e.g., one or more frequencies).  That is, claim 9 attempts to specify characteristics (e.g., frequencies of reception by some unclaimed element or process) that need not even occur in claim 8, when claim 8 does not even have any steps for e.g., multiple (first and third) trajectory reception.  This is unclear.
In claim 10, lines 3 and 4, “a most-recently determined one of the plurality of first planned trajectories” is indefinite in that no determination(s) of the plurality of first trajectories are even required e.g., by claim 8, and so it is unclear what this is referring to (e.g., in what and/or when and/or how did the recent determinations temporally occur, in the method?)
In claim 10, lines 6 and 7, “a most-recently determined one of the plurality of second planned trajectories” is indefinite in that no determination(s) of the plurality of second trajectories are even required e.g., by claim 8, and so it is unclear what this is referring to (e.g., in what and/or when and/or how did the recent determinations temporally occur, in the method?)
In claim 11, lines 2ff and in claim 18, lines 3ff, “determining a plurality of [determined or current] states . . .”, “a first state”, and “a second state” are all indefinite and unclear because it is unclear what these non-descript “state[s]” particularly refer to (e.g., how are these so-called “states” particularly defined with reasonable certainty?), how (for claim 11) one determines “a determined state” (e.g., if one only determines a state, then has he determined a determined state? Why or why not?), and how the frequency of their iterative determinations might be defined.  For example, the independent claims refer to “a first initialization state” and “a second initialization state” but it is unclear and not reasonably certain (e.g., from the claims and/or specification) whether the claimed “plurality of states” include (or must include or permissively may include, or must not include or may not include, etc.) the first and second initialization states, whether they exclude (or must exclude or permissively may exclude) the first and second initialization states, whether they are permissively the same as the first and second initialization states, whether they are necessarily the same as the first and second initialization states, whether they are permissively different from the first and second initialization states, whether they are necessarily different from the first and second initialization states, etc.  Moreover, it is unclear and not reasonably certain whether the “first state” is the same as, different from, permissively the same as, permissively different from, necessarily the same as, necessarily different from, etc. the “first initialization state”, and so too for the “second state” vis-à-vis the “second initialization state”.  Similarly, the “first determined state” and the “second determined state” as recited in claims 12 (lines 2 and 3) and in claim 13 (lines 3 and 6) are also indefinite and unclear, for the reasons given above.
In claim 16, lines 6 and 7, “. . . of a plurality of first planned trajectories determined at a first frequency” is indefinite in that the examiner cannot tell how the “first planned trajectories” are defined in the claim, where they might exist (e.g., might the first planned trajectories exist in the medium, or might they exist somewhere else where they have been determined?), or what (e.g., in the claimed medium) might determine the trajectories at any given frequency (e.g., do any first planned trajectories even need to be determined for the claim to be anticipated or infringed?)
In claim 16, lines 15 and 16, “a third planned trajectory, the third planned trajectory being one of a plurality of second planned trajectories” is contradictory and confusing, without any apparent basis in the specification, and it is unclear what the “third planned trajectory” is represented by in the specification.   Here, the examiner notes that applicant’s claim language is both inconsistent and confusing, with apparently the same trajectories being described in different ways by different ones of the pending independent claims (e.g., claim 1 describes the trajectories without resorting to contradictions like “a second planned trajectory of the first planned trajectories” or “a third planned trajectory of a plurality of second trajectories”).  This confusing language is believed by the examiner to be unnecessary, and could apparently be avoided if applicant followed the language of the specification in claims 8 and 16, so that the specification would/could then indeed be “the dictionary for the claims” (MPEP 08.01(g)), and then the meaning of the claims would be ascertainable by reference to the description, as required by rule (see e.g., 37 CFR 1.75(d)(1)).
In claim 16, lines 16 and 17, “. . . of a plurality of second planned trajectories, the plurality of second planned trajectories being determined at a second frequency different from the second trajectory” is indefinite in that the examiner cannot tell how the “second planned trajectories” are defined in the claim, where they might exist, what (in the claimed medium) might determine the trajectories at any given frequency, and how a “second frequency” could possibly be defined to be different from “the second trajectory” (is this a typo?) e.g., from the teachings of the specification.
In claim 18, it is unclear how “current state[s]” are defined, since (by the teachings of the specification) the (claimed) first and second initialization states apparently represent different times (the examiner will guess t1 and t2 or t3, respectively), and it is unclear how e.g., vehicle states at two different times can both be “current states”.
Claim(s) depending from claims expressly noted above are rejected under 35 U.S.C. 112(b) by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dornieden et al. (2015/0224992) in view of Kuroda et al. (6,314,347).
Dornieden et al. (‘992) reveals:
per claim 1, a vehicle [e.g., 200] comprising:
one or more processors [e.g., 100; e.g., paragraph [0013], [0106], etc.]; and
non-transitory computer-readable memory storing processor-executable instructions [e.g., paragraph [0106], obviously for implementing the control method, as executed by program code (e.g., claim 15), e.g., for executing the flow charts in FIGS. 2b (e.g., with iterative, periodic comparisons at S110, corrections at S130, and changes at S140, e.g., after a wait step S160, while the vehicle is driven) and/or 2a] that, when executed by the one or more processors, configure the vehicle to:
implement a first planning system to generate first planned trajectories for the vehicle [e.g., the control device 100 (FIG. 1) which obviously determined the maneuver lines (e.g., 220-1 to 220-5 in FIG. 4), including lines for constant speed, freewheeling/coasting, engine braking, energy recovery braking, vehicle braking, as initially planned in FIG. 4 (and possibly corrected once), before any second/subsequent corrections are effected as in FIGS. 5 or 6]; 
implement a second planning system to generate second planned trajectories for the vehicle, the second planned trajectories being based on the first planned trajectories and additional information [e.g., the control device 100 (FIG. 1), which obviously determined subsequent corrected maneuver lines (e.g., 220’-5 in FIGS. 5 and 6) more than once per trip (FIG. 2b), based on the (original) maneuver lines (e.g., 220-1 to 220-5) and e.g., a speed difference (as additional information) shown in FIGS. 5 and 6, e.g., every time the speed difference exceeds the threshold 260 (and for two subsequent and obvious corrections, see the examiner’s sketch below, with three or more corrections per trip also being obvious from FIG. 2b];
determine a first vehicle state [e.g., for example only, a state of the vehicle, including the vehicle speed (between v3 and v4), at a position on maneuver line 220-4 of the driving strategy 230, e.g., before 240-4, e.g., at 240-3; e.g., as shown by the examiner in a sketch below], the first vehicle state including at least a first vehicle speed [e.g., a speed between v3 and v4; such as v3] of the vehicle in the environment;
determine, via implementation of the first planning system [e.g., in the control device 100] and based at least in part on the first vehicle speed [e.g., the vehicle speed at a position on or before the maneuver line 220-4] and a first previously-determined trajectory [e.g., the slope of the maneuver line 220-4 after the point 240-3 in FIG. 4 (and in the examiner’s sketch below); or the slope of a previous maneuver line (220-3) in FIG. 4 that the vehicle followed], a first initialization speed [e.g., the speed on the maneuver line 220-4 (in FIG. 4 and the examiner’s sketch below) where the predetermined condition is first fulfilled at S120 in FIG. 2b (see e.g., 260 in FIG. 5); or the speed at 240-3];
determine, via implementation of the first planning system, a first planned trajectory of the first planned trajectories [e.g., the correction for the maneuver line 220-4 after the predetermined condition is fulfilled at S120 in FIG. 2b (see “First planned trajectory (correction)” in the examiner’s sketch below; or the maneuver line 220-4 to reach the point 240-4], the first planned trajectory based at least in part on a change in speed of the vehicle [e.g., the slope(s) of the vehicle deceleration between the speeds v3 and v4 in FIG. 4] from the first initialization speed [e.g., at or after 240-3] to a desired speed [e.g.,  to the point 240-4 (in FIG. 4 and the examiner’s sketch below)];
determine a second vehicle state [e.g., the state (e.g., velocity/deceleration) of the vehicle at a point 240-4; see FIGS. 4 to 6 and the examiner’s sketch below], the second vehicle state including at least a second vehicle speed of the vehicle [e.g., the speed of the vehicle at the point 240-4];
determine, via implementation of the second planning system [e.g., to correct the vehicle maneuver in FIG. 2b, in the “continuous [and periodic] monitoring of adherence to the driving strategy” (paragraph [0065]) to make any number of corrections (e.g., three, four, etc.) at S120 in FIG. 2b; e.g., after the point 240-4] based at least in part on the second vehicle speed [e.g., the speed of the vehicle as the vehicle follows the speed profile 250, for example in FIG. 6, after the point 240-4 and before the threshold 260 is reached/exceeded] and a second previously-determined planned trajectory of the second planned trajectories [e.g., the shape of the speed profile 250, for example in FIG. 6 (or 220-5 in the examiner’s sketch below), e.g., when (or before) the threshold 260 is reached/exceeded], a second initialization speed [e.g., the vehicle speed when the threshold 260 is again/subsequently exceeded, for example in FIG. 6 and in the examiner’s sketch below] different from the first initialization speed;
determine, based at least in part on the second initialization speed and the first planned trajectory [e.g., when the answer at S120 in FIG. 2b is again yes, when on the maneuver line 220-5, after having passed the point 240-4], a second planned trajectory of the second planned trajectories [e.g., the corrected maneuver line 220’-5 of the changed driving strategy 230’ e.g., in FIG. 6, ending at 240-5; and the examiner’s sketch below, where the desired/setpoint vehicle speed v2 at the point 240-5 is reached by the second planned trajectory]; and
control the vehicle to implement the second planned trajectory [e.g., as shown in FIG. 4, according to the corrected maneuver line(s) 220’-5 (and the changed driving strategy 230’) in FIGS. 6 and in the examiner’s sketch below];
For example only, the examiner shows below/on the next page examples (only) of the claimed trajectories and speeds on a modified and obvious (hybrid) version of FIGS. 4 to 6 (made/sketched by the examiner) from Dornieden et al. (‘992)[12] when controlled according to the FIG. 2b flow chart that successively can correct each maneuver line, for example when (as shown in FIG. 4) it was desired to reduce the vehicle’s speed according to the maneuver points 240-3, 240-4, and 240-5, where engine braking would have obviously been used for a first deceleration maneuver (between points 240-3 and 240-4) and vehicle braking would have been used for a second (between points 240-4 and 240-5), and when due to e.g., wind or engine conditions the vehicle initially decelerated too quickly (until the first initialization speed; reached at 260 in FIG. 5; or reached before that in other interpretations) after engine braking had been initiated (at 240-3, first vehicle state), and then the vehicle did not decelerate fast enough (until the second initialization speed; reached at 260 in FG. 6) when the brakes were applied (at 240-4, second vehicle state), with the planned straight-line trajectories (e.g., in the examiner’s sketch and as shown in FIG. 4 of Dornieden et al. (‘992)) being e.g., “previously-determined”:

    PNG
    media_image1.png
    421
    782
    media_image1.png
    Greyscale

Dornieden et al. (‘992) may not expressly reveal that the memory stores executable instructions, or the manner that the maneuver line 220-3, 220-4, or 220-5 might have been a first “planned” trajectory, although he teaches that his method and control device for changing a driving strategy has a control device with a memory and may be used e.g., with hybrid vehicles that are controlled according to a driving strategy.
However, in the context/field of a (e.g., hybrid) vehicle that is to be controlled according to a predicted driving speed pattern (FIG. 9B), Kuroda et al. (‘347) teaches that the microcomputer has a memory and an executable program (e.g., column 6, lines 46ff and column 4, lines 15ff), and that a predicted (e.g., planned) driving speed pattern, used to control the hybrid vehicle operation, is “is estimated to predict it” (column 7, lines 13ff; see also Step S4 in FIG. 6), obviously before the vehicle travels from the start point to the destination, and that the driving speed pattern may be predicted again at a time if/when the road conditions are determined to have changed (e.g., at Step S9, YES in FIG. 6).
And in particular, Kuroda et al. (‘347) reveals:
per claim 1, one or more processors [e.g., the “microcomputer” of the controller 16]; and
non-transitory computer-readable memory storing processor-executable instructions [e.g., the “memory” of the controller 16]; that, when executed by the one or more processors, configure the vehicle to implement a first planning system configured to generate first planned trajectories for the vehicle to travel to the destination [e.g., the system for obtaining the predicted speed profile (e.g., once per trip) in Kuroda et al. (‘347), for the route to the destination (Step S1); e.g., column 7, lines 10ff];
It would have been obvious at the time the application was filed to implement or modify the Dornieden et al. (‘992) method and control device for changing a driving strategy so that the control device’s memory would have stored an executable program, as taught by Kuroda et al. (‘347), for causing the control device 100 to execute the flow charts of FIGS. 2b and 2a, in order to conventionally implement first and second planning systems (respectively, for obtaining the [planned] driving strategy as shown in FIG. 4 and for making the comparisons as shown in FIGS. 5 and 6 and changing the [planned] driving strategy accordingly, as described above) with conventional microcomputer hardware, and so that the driving strategy 230, including its maneuver lines (e.g., 220-3, 220-4, 220-5, etc.) representing vehicle speeds, etc. would have been determined, as a predicted driving speed pattern in the manner (and with the hardware/software) as taught by Kuroda et al. (‘347), for example previous to the vehicle’s travel during the trip on the maneuver lines, and then perhaps re-predicted (iteratively) if/when road conditions changed as taught by Kubota et al. (‘347) (e.g., for example, a traffic jam newly occurs which obviously would limit the vehicle speed in the driving strategy 230, as taught at column 10, lines 56ff of Kubota et al. (‘347)), so that the vehicle (speed) would be subsequently controlled according to the driving strategy 230 (and 230’) as desired by Dornieden et al. (‘992), e.g., for example according to the flow chart of FIG. 2b in order to follow the driving strategy/predicted driving speed pattern e.g., using changed driving strategy(ies), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Dornieden et al. (‘992) method and control device for changing a driving strategy would have rendered obvious:
per claim 2, wherein the first planned trajectories are iteratively determined at a first frequency [e.g., as taught by Kuroda et al. (‘347), determined as a predicted speed profile before each trip (in the hybrid vehicle) to the destination, and also re-determined upon a change in the road conditions that would have obviously occurred during  the trip to the destination, in Kuroda et al. (‘347)]  and the second planned trajectories [e.g., each time the vehicle speed difference subsequently exceeds the threshold 260 in e.g., FIG. 2b of Dornieden et al. (‘992) exceeded the threshold, which would have obviously occurred a number of times (for example, as shown in FIGS. 5 and 6) e.g., three times, four times, etc. during a relatively long trip] are iteratively determined at a second frequency higher than the first frequency [e.g., when the threshold 260 in Dornieden et al. (‘992) was obviously exceeded two, three, or more times during the trip (e.g., in the control of FIG. 2b), and when the road conditions during the trip to the destination did not change in Kuroda et al. (‘347), it would have been obvious that the frequency at which a subsequently corrected maneuver line (e.g., 220’-5) was determined in Dornieden et al. (‘992) would have been greater (e.g., by two or more times) than the frequency at which the predicted driving speed pattern (as the driving strategy 230 in Dornieden et al. (‘992)), which was obviously determined (e.g., once) before the start of the trip as taught by Kuroda et al. (‘347)), was determined];
per claim 3, wherein:
the first initialization speed is determined at a first time [e.g., in Dornieden et al. (‘992), at or before the vehicle speed becomes v4, after the point 240-3 is reached, in Dornieden et al. (‘992)];
the first previously-determined planned trajectory is a most-recently determined, prior to the first time, one of the first planned trajectories [e.g., obviously, the predicted speed profile in Kuroda et al. (‘347), determined at the start of the (present) trip, as the driving strategy in FIG. 4 of Dornieden et al. (‘992), and not a predicted speed profile determined in a previous day or week, e.g., when the trip to the destination was previously conducted in the hybrid vehicle];
the second initialization speed is determined at a second time after the first time [e.g., when the speed difference subsequently exceeds the threshold 260, in Dornieden et al. (‘992), when attempting to follow the maneuver line 220-5]; and
the second previously-determined planned trajectory is a most-recently determined, prior to the second time, one of the second planned trajectories [e.g., the speed profile 250 in Dornieden et al. (‘992), which is determined by the vehicle’s (current) travel speed while following the driving strategy 230 which is based on the vehicle having followed the maneuver line(s) 220-4, etc. through the point 240-4 and into the speed range of maneuver line 220-5];
per claim 4, wherein the first vehicle state and the second vehicle state are vehicle states determined at a third frequency higher than the second frequency [e.g., the first and second vehicle states/speeds, as described above, are determined twice (once for the first state/speed and once for the second state/speed) for each (single) time that a threshold (260) is exceeded, and for each trip (driving strategy), rendering the frequency of determining the first and second states double that of determining that the threshold was exceeded, and obviously double or more than double the frequency of determining the predicted speed profile, that obviously happened e.g., only once per trip, as taught by Kuroda et al. (‘247)];
per claim 5, wherein:
the first vehicle state comprises a first of the vehicle states most-recently determined prior to the first time [e.g., in Dornieden et al. (‘992), e.g., before the vehicle speed becomes v4, after the point 240-3 is reached, in Dornieden et al. (‘992)] and the second vehicle state comprises a second of the vehicle states most-recently determined prior to the second time [e.g., before the speed difference exceeds the threshold 260, after the point 240-4 is reached, in Dornieden et al. (‘992)];
per claim 6, wherein the additional information comprises at least one of a passenger preference [e.g., the selection of the threshold value, at paragraph [0083] in Dornieden et al. (‘992), obviously by the user, in order to be “agreeable” with him as described at paragraph [0024]], capabilities of the vehicle [e.g., paragraph [0082] in Dornieden et al. (‘992), “Thus for example with faster vehicles a larger region [for the threshold 260] can be acceptable than for slower vehicles, which for example are subject to special speed restrictions. Thus for example in the case of an automobile, to which no special speed restriction applies, the threshold corresponds to a speed difference of for example not more than 20 km/h. In the case of other exemplary embodiments, the threshold value or the threshold can be no greater than 15 km/h or 10 km/h”], or wear on the vehicle;
per claim 7, wherein the first planned trajectories are determined in a first coordinate frame [e.g., the frame extending from the start point to the destination of the trip, in Kuroda et al. (‘347); and extending from the initial position s1 to the destination position s2 in Dornieden et al. (‘992)] and the second planned trajectories is determined in a second coordinate frame [e.g., as shown in FIGS. 5 and 6 of Dornieden et al. (‘992), which frames do not extend e.g., to the start point of Kuroda et al. (‘347), or to the initial position (s1) in Dornieden et al. (‘992)];
per claim 8, a method comprising:
receiving a first planned trajectory [e.g., for example only, a maneuver line 220-4 in Dornieden et al. (‘992); and the speed profile in Kuroda et al. (‘347)] of a plurality of first planned trajectories, the first planned trajectories being planned trajectories along which a vehicle is to travel to a destination [e.g., the maneuver lines (e.g., 220-1 to 220-5), determined (generated) by the control device 100 (FIG. 1) obviously including lines for constant speed, freewheeling/coasting, engine braking, energy recovery braking, vehicle braking, as initially planned in FIG. 4 (and possibly corrected once), before any second/subsequent corrections are effected as in FIGS. 5 or 6; the predicted speed profile obtained by the system (e.g., once per trip) in Kuroda et al. (‘347), for the route to the destination (Step S1); e.g., column 7, lines 10ff];
determining, based at least in part on the first planned trajectory, a first initialization state for the vehicle [e.g., FIGS. 5 and 6 in Dornieden et al. (‘992); for example only, the vehicle state/speed when or before the answer at S120 in FIG. 2b is yes, or at the point 240-3; and a speed determined previously as a predicted speed profile (FIG. 9B), as taught by Kuroda et al. (‘347); or the vehicle speed at the point 240-4 in Dornieden et al. (‘992)];
determining, based on the first initialization state, a second planned trajectory of the first planned trajectories [e.g., a corrected maneuver (of the maneuver line 220-4) in Dornieden et al. (‘992); and/or the “First planned trajectory (correction)” in the examiner’s sketch above; or the maneuver line 220-5 in Dornieden et al. (‘992) and in the examiner’s sketch above];
receiving a third planned trajectory [e.g., the maneuver line 220-5 in Dornieden et al. (‘992), and the “Planned braking (second previously-determined planned trajectory – straight line 220-5)” in the examiner’s sketch above; or alternately, the “First planned trajectory (correction)” in the examiner’s sketch above, and the other (obviously) changed driving strategies based on FIGS. 2a and 2b] of a plurality of second planned trajectories [e.g., the changed or subsequent driving strategies in FIGS. 2a, 2b, and/or 4 of Dornieden et al. (‘992)], the second planned trajectories planned trajectories based on the first planned trajectories [e.g., by reason of being “changed” from them, or coming after them, in Dornieden et al. (‘992)];
determining, based at least in part on the third planned trajectory, a second initialization state for the vehicle [e.g., for example only, the vehicle state/speed when the threshold 260 is exceeded on maneuver line 220-5, for example in FIG. 6, after passing the point 240-4], the second initialization state differing from the first initialization state [e.g., as described above];
determining, based at least in part on the second initialization state [e.g., as shown in the examiner’s sketch above; for example only, the corrected maneuver line 220’-5 of the changed driving strategy 230’ causes the vehicle state/speed to change from i) the vehicle state/speed that existed when the threshold 260 was exceeded to ii) the desired/setpoint speed v2 at the point 240-5 defined by the end of the first trajectory 220-5, and so is based on the vehicle state/speed that existed when the threshold 260 was exceeded and the ending location/point/speed of the first trajectory 220-5], a fourth planned trajectory of the second planned trajectories [e.g., for example only, labeled “Second planned trajectory (correction)” in the examiner’s sketch above], the fourth planned trajectory to be implemented at the vehicle to follow the second planned trajectory [e.g., FIG. 6 in Dornieden et al. (‘992); for example only, the corrected maneuver line 220’-5 of the changed driving strategy 230’ e.g., in FIG. 6, ending at 240-5]; and
controlling the vehicle to follow the fourth planned trajectory [e.g., in Dornieden et al. (‘992), as shown in FIG. 4, according to the corrected maneuver line(s) 220’-5 (and the changed driving strategy 230’) in FIG. 6 to reach point 240-5; and in the examiner’s sketch above];
per claim 9, wherein the first planned trajectories are received at a first frequency [e.g., the maneuver lines in Dornieden et al. (‘992); and as taught by Kuroda et al. (‘347), determined as a predicted speed profile before each trip (in the hybrid vehicle) to the destination, and also re-determined upon a change in the road conditions that would have obviously occurred during  the trip to the destination, in Kuroda et al. (‘347)] and the second planned trajectories [e.g., each time the vehicle speed difference exceeds the threshold 260 in e.g., FIG. 2b of Dornieden et al. (‘992) exceeded the threshold, which would have obviously occurred a number of times (for example, as shown in FIGS. 5 and 6) during a relatively long trip] are received a second frequency higher than the first frequency [e.g., when the threshold 260 in Dornieden et al. (‘992) was obviously exceeded two or more times during the trip (e.g., in the control of FIG. 2b), and when the road conditions during the trip to the destination did not change in Kuroda et al. (‘347), it would have been obvious that the frequency at which a corrected maneuver line (e.g., 220’-5) was determined in Dornieden et al. (‘992) would have been greater (e.g., by two or more times) than the frequency at which the predicted driving speed pattern (as the driving strategy 230 in Dornieden et al. (‘992)), which was obviously determined (e.g., once) before the start of the trip as taught by Kuroda et al. (‘347)), was determined];
per claim 10, wherein:
the first initialization state is determined at a first time [e.g., in Dornieden et al. (‘992), at (or before) the time that the vehicle speed becomes or falls below v4, after the point 240-3 is reached, in Dornieden et al. (‘992)];
the first planned trajectory is a most-recently determined one of the plurality of first planned trajectories, prior to the first time [e.g., obviously, the predicted speed profile in Kuroda et al. (‘347), determined at the start of the (present) trip, as the driving strategy in Dornieden et al. (‘992), and not a predicted speed profile determined in a previous day or week, e.g., when the trip to the destination was previously conducted in the hybrid vehicle];
the second initialization state is determined at a second time [e.g., when the speed difference exceeds the threshold 260, in Dornieden et al. (‘992), for example only, as in the examiner’s sketch above]; and
the third planned trajectory is a most-recently determined one of the plurality of second planned trajectories, prior to the second time [e.g., the maneuver line 220-5 in Dornieden et al. (‘992); and the speed profile 250 in Dornieden et al. (‘992), which is determined by the vehicle’s (current) travel speed while following the driving strategy 230 which is based on the vehicle having followed the maneuver line 220-4 to the point 240-4];
per claim 11, further comprising:
determining a plurality of determined states of the vehicle, the plurality of determined states being iteratively determined at a third frequency higher than the second frequency [e.g., the first and second initialization states, as described above with reference to Dornieden et al. (‘992), are determined twice (once for the first initialization state and once for the second initialization state) for each (single) time that a threshold (260) is exceeded, and for each trip (driving strategy), rendering the frequency of determining the first and second initialization states double that of determining that the threshold was exceeded, and obviously double or more than double the frequency of determining the predicted speed profile, that obviously happened e.g., only once per trip, as taught by Kuroda et al. (‘247)],
wherein the first initialization state is further determined based at least in part on a first determined state of the plurality of determined states [e.g., the first initialization state in Dornieden et al. (‘992) is determined e.g., based on a vehicle speed/state before point 240-4, based on a vehicle speed v4, based on a maneuver line of speeds/states 220-4, etc.; or based on the predicted speed profile, as a first state, taught by Kuroda et al. (‘347)], and
wherein the second initialization state is determined based at least in part on a second state of the plurality of states [e.g., the second initialization state in Dornieden et al. (‘992) is determined when the threshold 260 is exceeded (on the line 220-5) based on a vehicle speed/state point at the point when the threshold is exceeded, based on the third planned trajectory, based on the vehicle speed/state at the point 240-4 which preceded the third planned trajectory, based on the second vehicle state/speed as indicated above, etc.];
per claim 12, wherein the first initialization state [e.g., on the maneuver line 220-4 including points 240-3, 240-4  in Dornieden et al. (‘992)] is a spatial projection of the first determined state onto the first planned trajectory [e.g., the state/speed points 240-3, 240-4, etc. in Dornieden et al. (‘992) lie on points of the first planned trajectory defined by the maneuver line 220-4] and the second initialization state [e.g., on the maneuver line 220-5 including points 240-4, 240-5  in Dornieden et al. (‘992)] is a spatial projection of the second determined state onto the third planned trajectory [e.g., the state/speed points 240-4, 240-5, etc. in Dornieden et al. (‘992) lie on points of the second planned trajectory defined by the maneuver line 220-5];
per claim 13, wherein:
the first initialization state is determined at a first time [e.g., in Dornieden et al. (‘992), at (or before) the time that the vehicle speed becomes v4, after the point 240-3 is reached, in Dornieden et al. (‘992); see e.g., the examiner’s sketch above];
the first determined state is a most-recently determined one of the determined states of the vehicle, prior to the first time [e.g., obviously, the predicted speed profile in Kuroda et al. (‘347), determined at the start of the (present) trip, as the driving strategy in Dornieden et al. (‘992), and not a predicted speed profile determined in a previous day or week, e.g., when the trip to the destination was previously conducted in the hybrid vehicle; or a vehicle speed/state point 240-4, a vehicle speed v4, or a maneuver line of speeds/states 220-4, etc. in Dornieden et al. (‘992), as a first state];
the second initialization state is determined at a second time [e.g., in Dornieden et al. (‘992), at (or before) the time that the vehicle speed becomes v2, after the point 240-4 is reached, in Dornieden et al. (‘992); see e.g., the examiner’s sketch above]; and
the second determined state is a most-recently determined one of the determined states of the vehicle, prior to the second time [e.g., the speed profile 250 in Dornieden et al. (‘992), which is determined by the vehicle’s (current) travel speed while following the driving strategy 230 which is based on the vehicle having followed the maneuver line 220-4 to the point 240-4 or the third planned trajectory, the vehicle speed/state point 240-4 which preceded the second previous trajectory, the second vehicle state/speed as indicated above, etc. in Dornieden et al. (‘992), as a second state];
per claim 14, wherein:
the first initialization state comprises a first speed of the vehicle [e.g., at the point 240-4 in Dornieden et al. (‘992)];
the second planned trajectory includes first information about a first acceleration for controlling the vehicle from the first speed to a desired speed [e.g., the slope(s) of the maneuver line 220-5 from the (velocity) point 240-4 to the (velocity) point 240-5, as an acceleration (specifically, as shown in FIGS. 5 and 6, a deceleration), in Dornieden et al. (‘992)];
the second initialization state comprises a second speed of the vehicle [e.g., the speed of the vehicle in Dornieden et al. (‘992), at the point where the threshold 260 is exceeded, in FIGS. 6 and/or 5]; and
the fourth planned trajectory includes second information about a second acceleration for controlling the vehicle from the second speed to the desired speed, the second speed differing from the first speed [e.g., the slope of the corrected maneuver 220’-5, in FIGS. 6 and/or 5 of Dornieden et al. (‘992) where the vehicle speed falls from the speed at which the threshold 260 was exceeded to the desired/setpoint speed v2 at the point 240-5];
per claim 15, wherein at least one of the second planned trajectory or the fourth planned trajectory comprises information about at least one of an acceleration, a velocity, steering, or a vehicle position [e.g., both trajectories 220-5 and 220’-5 in Dornieden et al. (‘992) comprise decelerations (a.k.a. negative acceleration) and/or velocities and/or positions (m)];
per claim 16, non-transitory computer-readable medium [e.g., in the control device 100 of Dornieden et al. (‘992) including memory as taught by Kuroda et al. (‘347)] having a set of instructions that, when executed, cause one or more processors to perform operations comprising:
determining a first initialization state for a vehicle [e.g., FIGS. 5 and 6 in Dornieden et al. (‘992); for example only, the vehicle state/speed when or before the answer at S120 in FIG. 2b is yes, or at the point 240-3; and a speed determined previously as a predicted speed profile (FIG. 9B), as taught by Kuroda et al. (‘347); or the vehicle speed at the point 240-4 in Dornieden et al. (‘992)], the first initialization state being based at least in part on a first planned trajectory [e.g., FIGS. 5 and 6 in Dornieden et al. (‘992), for example only, based on the slope of the maneuver line 220-4 associated with the freewheeling or coasting maneuver in FIG. 3 or the engine braking in the examiner’s sketch above; determined previously as a predicted speed profile (FIG. 9B), as taught by Kuroda et al. (‘347)], the first planned trajectories being one of a plurality of first planned trajectories determined at a first frequency [e.g., the strategy shown in FIG. 4 of Dornieden et al. (‘992); and the speed profile of Kuroda et al. (‘347) received (and possibly corrected a first time, in some interpretations) per trip];
determining, based on the first initialization state, a second planned trajectory of the first planned trajectories [e.g., a corrected maneuver (of the maneuver line 220-4) in Dornieden et al. (‘992); and/or the “First planned trajectory (correction)” in the examiner’s sketch above; or the maneuver line 220-5 in Dornieden et al. (‘992) and in the examiner’s sketch above];
determining, a second initialization state for the vehicle [e.g., FIGS. 5 and 6 in Dornieden et al. (‘992); for example only, the vehicle state/speed when the threshold 260 is exceeded, for example in FIG. 6, e.g., after passing the point 240-4], the second initialization state differing from the first initialization state [e.g., as described above] and being based at least in part on a third planned trajectory [e.g., coming after the determination of the straight line 220-5 or the correction during the maneuver 220-4 in Dornieden et al. (‘992); for example only, the shape of the speed profile 250, for example in FIG. 6, after the point 240-4 but before the threshold 260 is exceeded, the “third planned trajectory” being a trajectory before the fourth planned trajectory below is determined/followed; see also FIG. 5], the third planned trajectory being one of a plurality of second planned trajectories [e.g., the maneuver line 220-5 in Dornieden et al. (‘992), and the “Planned braking (second previously-determined planned trajectory – straight line 220-5)” in the examiner’s sketch above; or the “First planned trajectory (correction)” in the examiner’s sketch above], the plurality of second planned trajectories being determined at a second frequency different from the second trajectory [e.g., it would have been obvious that driving strategies in Dornieden et al. (‘992) would have used e.g., engine braking maneuvers (e.g., 220-4)  and vehicle braking maneuvers (e.g., 220-5) at different frequencies of use, in accordance with obvious considerations to one of ordinary skill in the art, so that vehicle braking was only used when engine braking would not be sufficient, to conserve vehicle brakes, to reduce gas consumption (energy loss due to frictional heat in vehicle brakes, etc.); and that the corrected maneuvers (as second planned trajectories) would have been determined at a higher frequency that the (once per trip) driving strategy and/or speed profile determinations] and being based at least in part on one of the first planned trajectory and additional information [e.g., the determined subsequent maneuver lines (e.g., 220’-5 in FIGS. 5 and 6) corrected more than once per trip (FIG. 2b), based on the (original) maneuver lines (e.g., 220-1 to 220-5) and e.g., a speed difference shown in FIGS. 5 and 6, e.g., every time the speed difference exceeds the threshold 260 (and for two subsequent and obvious corrections, see the examiner’s sketch below, with three or more corrections per trip also being obvious from FIG. 2b];
determining, based at least in part on the second initialization state and the second planned trajectory [e.g., FIG. 6 in Dornieden et al. (‘992); for example only, the corrected maneuver line 220’-5 of the changed driving strategy 230’ causes the vehicle state/speed to change from i) the vehicle state/speed that existed when the threshold 260 was exceeded to ii) the desired/setpoint speed v2 at the point 240-5 defined by the end of the first trajectory 220-5, and so is based on the vehicle state/speed that existed when the threshold 260 was exceeded and the ending location/point/speed of the first trajectory 220-5], a fourth planned trajectory of the second planned trajectories [e.g., FIG. 6 in Dornieden et al. (‘992); for example only, the corrected maneuver line 220’-5 of the changed driving strategy 230’ e.g., in FIG. 6, ending at 240-5; see also the examiner’s sketch above]; and
controlling the vehicle to implement controls to follow the fourth planned trajectory [e.g., in Dornieden et al. (‘992), as shown in FIG. 4, according to the corrected maneuver line(s) 220’-5 (and the changed driving strategy 230’) in FIG. 6 to reach point 240-5; and in the examiner’s sketch above];
per claim 17, wherein the additional information comprises at least one of a passenger preference [e.g., the selection of the threshold value, at paragraph [0083] in Dornieden et al. (‘992), obviously by the user, in order to be “agreeable” with him as described at paragraph [0024]], capabilities of the vehicle [e.g., paragraph [0082] in Dornieden et al. (‘992), “Thus for example with faster vehicles a larger region [for the threshold 260] can be acceptable than for slower vehicles, which for example are subject to special speed restrictions. Thus for example in the case of an automobile, to which no special speed restriction applies, the threshold corresponds to a speed difference of for example not more than 20 km/h. In the case of other exemplary embodiments, the threshold value or the threshold can be no greater than 15 km/h or 10 km/h”], or wear on the vehicle;
per claim 18, the operations further comprising:
determining a plurality of current states of the vehicle, the plurality of current states being iteratively determined at a third frequency higher than the second frequency [e.g., the first and second initialization states, as described above with reference to Dornieden et al. (‘992), are determined twice (once for the first initialization state and once for the second initialization state) for each (single) time that a threshold (260) is exceeded, and for each trip (driving strategy), rendering the frequency of determining the first and second initialization states double that of determining that the threshold was exceeded, and obviously double or more than double the frequency of determining the predicted speed profile, that obviously happened e.g., only once per trip, as taught by Kuroda et al. (‘247)],
wherein the first initialization state is determined as a spatial projection of a first current state of the plurality of current states onto the first planned trajectory [e.g., the state/speed point 240-4 in Dornieden et al. (‘992) lies exactly at the end of and thus overlies an end point of the first previous trajectory defined by the maneuver line 220-4], and
wherein the second initialization state is determined as a spatial projection of a second current state of the plurality of current states onto the third planned trajectory [e.g., the state/speed point when the threshold 260 is exceeded in Dornieden et al. (‘992) lies exactly at the end of and thus overlies an end point of the second previous trajectory defined by the maneuver line between either 240-4 or the second vehicle state/speed as indicated above and the point on the speed profile 250 where the threshold 260 is exceeded];
per claim 19, wherein the first planned trajectory and the second planned trajectory are successively-determined planned trajectories of the first planned trajectories and the third planned trajectory [e.g., the system for obtaining the predicted speed profile (e.g., once per trip) in Kuroda et al. (‘347)] and the fourth planned trajectory are successively-determined planned trajectories of the second planned trajectories [e.g., the control device in Dornieden et al. (‘992), which obviously determines corrected maneuver lines (e.g., 220’-5) more than once per trip, every time the speed difference exceeds the threshold 260];
per claim 20, wherein at least one of the first planned trajectories or the second planned trajectories comprises information about at least one of an acceleration, a velocity, steering, or a vehicle position [e.g., both trajectories 220-5 and 220’-5 in Dornieden et al. (‘992) comprise decelerations (a.k.a. negative acceleration) and/or velocities and/or positions (m)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 For example, only one use of the word “planned” (e.g., “planned velocity”) is referred to in the specification (e.g., paragraph [0020]).
        2 To the extent that the same claim phrases are intended to refer to different things or have different meanings in claims 8 and 16, applicant should preferably note this on the record.
        3 With the examiner noting, for example only, that the “second planned trajectory” is described as being “of the first planned trajectories in claims 8 and 16, and “of the second planned trajectories” in claim 1, i.e., using the same claim term “second planned trajectory” that does not appear in the specification to apparently describe two different things in different claims, further adding to confusion.
        4 Quoting the specification, “By way of non-limiting example, the drive planning system 122 may be constrained by one or more smoothing functions that may prevent the vehicle from following a decision trajectory exactly. The smoothing function(s) may take into account wear on the vehicle 102, rider comfort, rules of the road, and/or other parameters. Thus, the drive planning system 122 generates drive trajectories 126 that may attempt to follow the decision trajectories 124, but in practice may be bound by constraints that result in slightly different results.”
        5 The examiner notes that the imprecision in term usage in this application is not limited to the claims, but rather manifests itself throughout the specification, rendering the disclosure uncharacteristically difficult to comprehend, but not because of innately difficult subject matter (e.g., see paragraph 5 above for examples of the differing/inconsistent ways in which apparently the same trajectories, if one looks at the reference numerals, are referred to by textual description; see also paragraph 5 above and paragraph 39 below to see how different reference numerals are sometimes perhaps incorrectly correlated to the same textual description).
        6 Quoting the rule section, “(d)(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)”
        7 Quoting the MPEP:
        “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        8 Here, the examiner merely notes that while the specification refers to e.g., “first”, “second”, third, and fourth initialization velocities or states (208, 212, 216, and 218), these apparently do NOT correspond to the “first” and “second” CLAIMED initialization speeds or states (e.g., with the examiner currently believing that the claimed “first initialization speed” or “first initialization state” corresponds to the disclosed “second initialization velocity” or “second initialization state” (212).
        9 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        10 See MPEP 2173.03:
        “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). For example, a claim with a limitation of "the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body" was determined to be indefinite because the terms "first and second clamping members" and "clamp body" were found to be vague in light of the specification which showed no "clamp member" structure being "supported by the clamp body." In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. January 6, 1997) (unpublished). In Cohn, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an "opaque" appearance. Id. The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelain-like finish, which the specification distinguished from an opaque finish. Cohn, 438 F.2d at 993. Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite. Id.”
        11 For example, no method step of “receiving the [first] planned trajectories at a [first] frequency” is recited for claim 9, rendering the scope of the “are received” limitation(s) ambiguous in the method, and it is unclear how the limitation regarding the [first] planned trajectories being “determined at a [first] frequency” in a medium claim would affect the scope of the medium claim, when the medium is not claimed as including instructions to determine anything at any frequency.
        12 Here, the examiner merely notes that it is the FIG. 5 deviation example in Dornieden et al. (‘992) which may be most analogous to the trajectory generation 128 (and velocity timeline 202) shown in applicant’s FIG. 2 example, wherein the vehicle’s driving strategy speed profile 230 [e.g., corresponding to a decision trajectory] in FIG. 5 is intended to decrease monotonously along the maneuver line 220-5, but the vehicle’s (e.g., actual driving) speed profile 250 [e.g., corresponding to a drive trajectory] diverges beneath the determined (decision) maneuver line 220-5 of the driving strategy 230, and so the vehicle’s (e.g., actual driving) speed profile is caused to follow an additional (corrected) maneuver line 220’-6 such as a (smooth) constant speed maneuver (rather than continuing to decrease monotonously) e.g., in order to reduce the divergence before following another corrected maneuver line 220’-5 to the desired speed (point) 240-5 of e.g., setpoint speed v2.  Similar and completely analogous trajectories, states, and speeds as indicated in the examiner’s provided sketch based on FIGS. 4 to 6 also exist in the FIG. 5 deviation example in Dornieden et al. (‘992).